Citation Nr: 0734337	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  05-23 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from September 1953 to 
March 1974.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which granted the veteran's claim for service 
connection for bilateral hearing loss and assigned an initial 
noncompensable (i.e., zero percent) rating retroactively 
effective as of May 11, 2004.  He appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

The RO in Atlanta, Georgia, since has assumed jurisdiction 
over this case and forwarded the veteran's appeal to the 
Board.


FINDING OF FACT

At worst since the effective date of his award, the veteran 
has had Level I hearing loss in his right ear and Level II 
hearing loss in his left ear.


CONCLUSION OF LAW

The requirements are not met for a compensable initial rating 
for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 
2002; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 
(2007.




REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, it is noted that review of the claims folder 
reveals compliance with the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  A letter dated in May 
2004 and provided to the appellant prior to the July 2004 
rating decision on appeal satisfies the duty to notify 
provisions as this letter discusses the criteria with respect 
to his original, underlying, service-connection claim.  His 
appeal for a higher initial rating arose from the initial 
rating assigned for his bilateral hearing loss when the RO 
awarded service connection, and that is the reason the 
original letter refers to the requirements for establishing 
service connection for this claim and his and VA's respective 
responsibilities in obtaining the necessary supporting 
evidence.  It was once held that there is no requirement for 
additional 38 U.S.C.A. § 5103(a) notice on a "downstream" 
issue, i.e., an increased rating or an earlier effective date 
after an initial award of service connection, if proper VCAA 
notice for the original service connection issue was already 
provided.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  See, 
too, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  But in an even more recent precedent decision, Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007), the Court limited its 
earlier holding in Dingess by clarifying that where, as here, 
the grant of service connection and assignment of the initial 
rating and effective date did not occur until after the 
enactment of the VCAA (i.e., after November 9, 2000), the 
veteran is entitled to pre-initial decision VCAA notice 
concerning all elements of his claim, including the 
downstream disability rating and effective date elements, and 
if this did not occur there is a question of whether this is 
prejudicial error.

The Federal Circuit Court has since held that any error by VA 
in providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), concerning any element of a claim, 
is presumed prejudicial and that once an error is identified, 
the burden shifts to VA to show it was harmless.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); see also Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

That said, the Federal Circuit also recently held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 07-7130 (Fed. Cir. Sept. 17, 2007) 
[hereinafter Mayfield IV].  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, since providing the initial VCAA letter in May 2004, 
the RO has sent the veteran another VCAA letter in March 2006 
discussing the type of evidence needed to substantiate his 
claim for the downstream higher initial rating issue 
(and effective date) and explaining specifically whose 
responsibility - his or VA's, it is to obtain this 
supporting evidence, as well as asking that he submit any 
relevant evidence in his possession.  He did not identify 
and/or submit any additional evidence in response to that 
March 2006 letter to warrant readjudicating his claim and 
sending him a SSOC.  See 38 C.F.R. § 19.31.  See also Medrano 
v. Nicholson, 21 Vet. App. 165 (2007) (There is nothing to 
review if no additional evidence is submitted).  Moreover, 
since the Board is denying his claim for a higher initial 
disability rating, neither an increased disability rating nor 
an alternate effective date will be assigned.  Therefore, 
ultimately, these downstream issues are moot.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service, VA, and private medical records as well as his VA 
examination reports and written communications.  

Hence, there is no indication the veteran was deprived of 
meaningful participation in the adjudication of his claim.  
That is to say, there is no indication there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to him.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to him.  Thus, any such 
error is harmless and does not prohibit consideration of his 
claim on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

One final preliminary point bears mentioning, the Board has 
reviewed all the evidence in the appellant's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that each and every piece of evidence submitted 
by the appellant or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The rating schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

There is a distinction, however, between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  For example, the rule 
articulated in Francisco v. Brown - that the present level 
of the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings - does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 125-26; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

In this case, the veteran is objecting to the assignment of 
an initial zero percent disability evaluation, effective May 
11, 2004, for service-connected hearing loss.  After careful 
consideration of the record under the pertinent laws and 
regulations, the Board finds the preponderance of the 
evidence weighs against the award of a higher initial rating 
for the period of this claim.

Disability ratings for service-connected hearing loss are 
derived from Table VII of 38 C.F.R. § 4.85 by a mechanical 
application of the rating schedule to numeric designations 
assigned after audiometric evaluations are performed.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The 
numeric designations correspond to eleven auditory acuity 
levels, indicated by Roman numerals, where Level I denotes 
essentially normal acuity and Level XI denotes profound 
deafness.  The assignment of the appropriate numeric level is 
based on the results of controlled speech discrimination 
tests in combination with the claimant's average hearing 
threshold.  The average threshold is obtained from pure tone 
audiometric tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  38 C.F.R. § 4.85.

Rating specialists use either Table VI or VIa of 38 C.F.R. 
§ 4.85 to determine the correct Roman numeral designation.  
Table VIa is employed when the use of speech discrimination 
tests is inappropriate due to language difficulties, 
inconsistent speech discrimination scores, etc., or it may 
also be used in cases of exceptional hearing loss pursuant to 
38 C.F.R. § 4.86.  When the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will use 
whichever of the two tables provides the higher numeric 
level.  38 C.F.R. § 4.86(a).  Each ear will be evaluated 
separately.  When the pure tone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
rating specialist will again use whichever of the two tables, 
VI or VIa, gives the higher Roman numeral, but will then 
elevate that numeral to next higher level.  38 C.F.R. 
§ 4.86(b).  In all other cases, Table VI is employed.

The veteran had a VA fee-basis hearing examination in June 
2004.  Audiometric testing revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
35
55
55
LEFT
10
35
45
50
55

So the average threshold loss for the right ear was 44 
decibels and for the left ear 46 decibels.  Speech 
discrimination scores using the Maryland CNC Word List were 
92 percent for the right ear and 88 percent for the left ear.



Under Table VI of 38 C.F.R. § 4.85, these findings equate to 
a Level I hearing loss in the right ear and Level II hearing 
loss in the left ear - which, in turn, result in a zero 
percent, noncompensable, rating under Table VII.  He already 
has this rating.  His decibel thresholds do not meet the 
requirements of 38 C.F.R. § 4.86 to allow the application of 
Table VIa for exceptional cases of hearing loss.

Other evidence, including private medical reports in 
connection with treatment unrelated to his hearing loss 
claim, consistently note the veteran's hearing was "grossly 
intact."  But a January 2004 report of a private 
audiological evaluation indicates he has bilateral mild-to-
moderate sloping sensorineural hearing loss with good speech 
discrimination.  It was recommended he get hearing aids 
(binaural amplification) and use ear protection when 
necessary.  These records, however, either do not involve the 
specific type of audiometric testing required for the 
assignment of a VA disability evaluation or, in the case of 
this private audiological evaluation report, the diagnostic 
testing conducted is not presented in a manner or format 
amendable to VA interpretation.  See, e.g., Kelly v. Brown, 
7 Vet. App. 471 (1995).

Accordingly, based on the results of the June 2004 VA hearing 
examination and the application of those findings to Tables 
VI and VII, the Board concludes the veteran's hearing loss is 
appropriately rated at the zero-percent level.  And as the 
preponderance of the evidence is against his claim for a 
higher initial rating, for the reasons and bases mentioned, 
the benefit-of-the-doubt provision of 38 U.S.C.A. § 5107(b) 
and 38 C.F.R. § 4.3 does not apply and the claim must be 
denied.

In making this determination, consideration has been given to 
the provisions of 38 C.F.R. Parts 3 and 4, irrespective of 
whether they were raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board finds that the evidence does not 
present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1); see Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).
So the Board does not have to refer this case to VA's 
Compensation and Pension Service for consideration of an 
extra-schedular rating.


ORDER

The claim for an initial compensable rating for bilateral 
hearing loss is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


